PER CURIAM.
Notwithstanding this court’s prior remand of this case with instructions to the trial court to resentence the appellant in conformity with the provisions of § 39.-111(6), Fla.Stat. (1983), see, Franklin v. State, 476 So.2d 1346 (Fla. 1st DCA 1985), we find the case again before us on a record which does not include a written statement of reasons justifying imposition of adult sanctions as is required by § 39.-111(6)(d). Accordingly, we again reverse the sentence and remand for resentencing.
REVERSED and REMANDED.
JOANOS, THOMPSON and NIMMONS, JJ., concur.